19-2180
     Chen v. Garland
                                                                                   BIA
                                                                           A072 474 512


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 6th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8            DENNY CHIN,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   YI GUO CHEN,
14            Petitioner,
15
16                     v.                                        19-2180
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Jean Wang, Esq., Flushing, NY.
24
25   FOR RESPONDENT:                   Brian M. Boynton, Acting
26                                     Assistant Attorney General;
27                                     Margaret Kuehne Taylor, Senior
28                                     Litigation Counsel; Anthony O.
29                                     Pottinger, Trial Attorney, Office
30                                     of Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, DC.
 1         UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5         Petitioner Yi Guo Chen, a native and citizen of the

 6   People’s Republic of China, seeks review of a July 11, 2019

 7   decision of the BIA denying his motion to reopen.         In re Yi

 8   Guo Chen, No. A072 474 512 (B.I.A. July 11, 2019).       We assume

 9   the   parties’   familiarity   with   the   underlying   facts   and

10   procedural history.

11         We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.    See Jian Hui Shao v. Mukasey, 546 F.3d

13   138, 168-69 (2d Cir. 2008).     In his second motion to reopen

14   with the BIA, Chen argued that the agency did not have

15   jurisdiction to commence removal proceedings and should have

16   permitted him to apply for cancellation of removal.               He

17   argued that his notice to appear (“NTA”), which did not

18   contain a hearing date or time, was deficient under Pereira

19   v. Sessions, 138 S. Ct. 2105 (2018), and thus did not vest

20   jurisdiction with the immigration court or stop his accrual

21   of the physical presence required for cancellation.
                                     2
 1       It is undisputed that Chen’s 2018 motion to reopen was

 2   number barred because it was his second motion and untimely

 3   because it was filed more than 15 years after his 2003

 4   exclusion order.      See 8 U.S.C. § 1229a(c)(7)(A), (C)(i);

 5   8 C.F.R. § 1003.2(c)(2).     Chen argues that the BIA should

 6   have excused the time limit and reopened sua sponte given the

 7   intervening decision in Pereira.

 8       In Pereira, the Supreme Court held that the Immigration

 9   and Nationality Act unambiguously requires an NTA to include

10   a hearing time and place to trigger the “stop-time rule,” 138

11   S. Ct. at 2113–20, which cuts off a noncitizen’s accrual of

12   physical presence or residence for the purposes of qualifying

13   for cancellation of removal, see 8 U.S.C. § 1229b(a), (b),

14   (d)(1).    The BIA did not err in declining either to excuse

15   the time limitation based on Pereira or exercise its authority

16   to reopen sua sponte because Pereira is inapplicable in Chen’s

17   case.     Nor does the Supreme Court's recent decision in Niz-

18   Chavez v. Garland, No. 19-863, 2021 WL 1676619 (Apr. 29,

19   2021), which held that the required information must be set

20   forth in one NTA, require a different result.   Although there

21   is an NTA in the record that does not include a hearing time
                                    3
 1   or place, that NTA was never filed or used to commence removal

 2   proceedings.     See Arenas-Yepes v. Gonzales, 421 F.3d 111, 116

 3   (2d   Cir.    2005)       (providing   that       immigration      proceedings

 4   commence     when     a    charging    document      is    filed    with   the

 5   immigration court and that “it has never been the case . . .

 6   that the mere issuance or service on an alien of a charging

 7   document     ‘commenced’      immigration     proceedings        against   the

 8   alien”).     Rather, Chen was placed in exclusion proceedings

9    by Notice to Applicant for Admission Deferred for Hearing

10   Before an Immigration Judge (Form I-122), which included a

11   hearing date, time, and place, and thus was sufficient to

12   commence those proceedings.                See 8 C.F.R. § 1240.30 (“An

13   exclusion proceeding is commenced by the filing of Form I–

14   122 with the Immigration Court.”).             Further, given that Chen

15   was   in   exclusion       proceedings,      he    is     not   eligible   for

16   cancellation of removal or its predecessor suspension of

17   deportation.        See Patel v. McElroy, 143 F.3d 56, 60–61 (2d

18   Cir. 1998) (“[S]uspension of deportation . . . is available

19   to aliens in deportation but not in exclusion proceedings.”).

20         For the foregoing reasons, the petition for review is

21   DENIED.    All pending motions and applications are DENIED and
                                            4
1   stays VACATED.

2                    FOR THE COURT:
3                    Catherine O’Hagan Wolfe,
4                    Clerk of Court




                      5